NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 21-3043


                                 JULIA HANKERSON,
                                               Appellant

                                            v.

                       LEGACY TREATMENT SERVICES INC.


                            On Appeal from the United States
                       District Court for the District of New Jersey
                             (D.C. Civil No. 1-19-cv-18927)
                             The Honorable John R. Padova *


                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 21, 2022

           Before: GREENAWAY, JR., MATEY, and ROTH, Circuit Judges.

                           (Opinion filed: November 21, 2022)


                                        OPINION †




       *
          The Honorable John R. Padova for the Eastern District of Pennsylvania sitting as
trial judge in the United States District Court for the District of New Jersey.
        †
          This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
MATEY, Circuit Judge.

       Julia Hankerson claims that age and race drove Legacy Treatment Services to

deny her a promotion and terminate her employment. Crediting the company’s

explanation that policy and performance explained those decisions, the District Court

granted Legacy summary judgment. Finding no error, we will affirm.

                                             I.

A.     The Job

       Hankerson began working for Legacy in 2018. Although hired for a staff position,

she agreed to supervise clinical operations a few months later. She then applied to be

director of Legacy’s outpatient program. But the posting pointed to Legacy’s preference

for licensure as a Clinical Alcohol and Drug Counselor (otherwise known as “LCADC”),

a credential Hankerson does not hold. Legacy began interviewing candidates selected by

an external recruiting agency, including a few without an LCADC license.

       Meanwhile, Hankerson advised her supervisor that she intended to change

Legacy’s client intake process. But when Hankerson’s boss denied her proposal,

Hankerson said that she would “no longer Supervise the Interns effective immediately”

and demanded reassignment to a new position. App. 10. Legacy then terminated

Hankerson’s employment, citing her abrupt resignation as a supervisor and the lack of

transition planning. After considering additional candidates for the director position,

Legacy hired an LCADC for the position.




                                             2
B.    The Lawsuit

      Hankerson sued Legacy alleging race and age discrimination in violation of Title

VII, the Age Discrimination in Employment Act (“ADEA”), and the New Jersey Law

Against Discrimination (“NJLAD”). 1 Hankerson also filed a successful claim for state

unemployment benefits. 2 Hankerson moved for partial summary judgment, citing the

favorable benefits ruling. And Legacy moved for summary judgment on all claims. The

District Court granted Legacy’s motion for summary judgment and denied Hankerson’s

motion. Hankerson now appeals both orders. 3

                                           II.

      We analyze Hankerson’s state and federal discrimination claims using the familiar

McDonnell Douglas burden-shifting framework. See Moore v. City of Philadelphia, 461

F.3d 331, 342 (3d Cir. 2006) (applying McDonnell Douglas framework to Title VII

discrimination claim); Smith v. City of Allentown, 589 F.3d 684, 689 (3d Cir. 2009)

(ADEA claim); Viscik v. Fowler Equip. Co., 800 A.2d 826, 833 (N.J. 2002) (NJLAD

claim). Under this framework, Hankerson bears the initial burden of showing a prima


      1
          Hankerson has exhausted her administrative remedies. She filed an EEOC
complaint and received a right to sue letter before commencing this action.
        2
          At first, the state denied Hankerson unemployment benefits concluding she was
fired for misconduct. But the New Jersey Department of Labor Board of Review
reversed, concluding it was “not persuaded that [Hankerson’s conduct] . . . was improper
and a disregard of the employer’s standards of behavior.” App. 195.
        3
          The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction under 28 U.S.C. § 1291. We review the District Court’s grant of summary
judgment to Legacy de novo, affirming only if, considering the facts in the light most
favorable to Hankerson and drawing all reasonable inferences in her favor, Waldron v. SL
Indus., Inc., 56 F.3d 491, 496 (3d Cir. 1995), no reasonable jury could rule in her favor,
Watson v. Eastman Kodak Co., 235 F.3d 851, 854 (3d Cir. 2000).
                                            3
facie case of unlawful discrimination by establishing membership in a protected class,

qualification for the position sought, and an adverse employment action occurring “under

circumstances that could give rise to an inference of intentional discrimination.” Makky v.

Chertoff, 541 F.3d 205, 214 (3d Cir. 2008). Then, “[t]he burden [of production] must

shift to the employer to articulate some legitimate, nondiscriminatory reason for [its

decision].” McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

       Legacy does not challenge Hankerson’s prima facie case, but offers

nondiscriminatory reasons for its decisions. Hankerson, they argue, was terminated after

abandoning her supervisory duties without the immediate appointment of another

supervisor. That conduct, along with Hankerson’s short tenure at Legacy and lack of an

LCADC license, says Legacy, are the reasons she was not hired as director. These are

“legitimate, nondiscriminatory reason[s],” id., so Hankerson faces the burden of showing

pretext with evidence “from which a factfinder could reasonably either (1) disbelieve the

employer’s articulated legitimate reasons; or (2) believe that an invidious discriminatory

reason was more likely than not a motivating or determinative cause of the employer’s

action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

       Hankerson argues that the District Court made two errors when it awarded

summary judgment to Legacy: 1) drawing unwarranted inferences in Legacy’s favor; and

2) ignoring the preclusive effect of the New Jersey Labor Board’s decision. We disagree.




                                             4
A.     Evidence and Inferences

       Hankerson first argues that a reasonable jury could have inferred that Legacy’s

expressed preference for an LCADC was a post-hoc rationale for not hiring her. 4 But

Legacy’s job posting explained that the ability to supervise employees in drug and

alcohol services was a requirement. Only one candidate without an LCADC license was

interviewed before Hankerson’s termination, when Hankerson remained under

consideration for the position. After Hankerson’s termination, two other candidates

without LCADC licenses were interviewed, neither of which had Hankerson’s negative

employment history with the company. Nor is there anything in the record beyond

speculation to suggest Legacy fired Hankerson only because it did not want to promote

her. Rather, all the evidence points the other way: Hankerson’s decision to leave her

supervisory duties without warning caused her termination. 5

       Next, Hankerson argues that the District Court needed to infer “that Legacy was

not particularly concerned” with Hankerson’s abrupt actions. Opening Br. 42. Not so, as

Hankerson herself notes that Legacy’s COO had to “immediately . . . provid[e] clinical

supervision” to the social workers Hankerson no longer supervised. Opening Br. 41–42.

And, in any event, if the temporary loss of services associated with terminating an



       4
          Hankerson also argues that comparators are unnecessary because a jury could
infer that Legacy’s policy required it to interview internal candidates before external
ones. But that policy required posting new openings to allow employees to apply, not to
invite all to interview.
        5
          Still, even if we considered the post-termination events, no reasonable inference
of discrimination arises. The successful candidate was an LCADC and, of course, did not
have Hankerson’s negative history with the company.
                                             5
employee was itself evidence of pretext, then terminated employees would always carry

their third-step McDonnell Douglas burden and summary judgment for the employer

would never be appropriate.

       Finally, Hankerson argues that the District Court erroneously “broke apart the

evidence” rather than considering the totality of the facts. Opening Br. 26–27 (citing

Fuentes, 32 F.3d at 764). But the District Court did consider all the evidence and merely

recognized that some evidence was relevant to discounting Legacy’s explanations, while

some addressed Legacy’s possible motivations.

       Moreover, neither of Hankerson’s arguments about the District Court’s relevance

determinations is enough to carry the day. She points to Legacy’s policy favoring internal

promotion. But Hankerson identifies no logical connection between Legacy’s promotion

policy and its reaction to her surprise email adjusting her own work responsibilities. Nor

is the balance changed by testimony from Legacy’s human resource manager that she

could not recall any employee previously being fired for merely “disagree[ing] with

Legacy’s view of the standards of . . . professional responsibility.” App. 21. Legacy never

claimed that it fired Hankerson for disagreeing with professional standards, but that she

acted on that disagreement without warning.

       In sum, Hankerson identified no evidence that refutes the District Court’s findings

that Legacy’s promotion and termination decisions were not discriminatory.

B.     Collateral Estoppel

       Hankerson also argues that because the New Jersey Department of Labor Board of

Review found her eligible for state unemployment benefits, Legacy is estopped from

                                             6
claiming her termination was lawful. The Board based its conclusion on factual findings

that her job description “did not require her to supervise” other social workers, and that

she had been supervising solely “as a professional courtesy to [Legacy].” App. 194. And

the Board was “not persuaded that her request to continue working as a mental health

therapist was improper and a disregard of the employer’s standards of behavior.” App.

195. But as the District Court explained, the Board’s factual findings are not entitled to

preclusive effect. 6

       Federal law requires federal courts to give a state administrative decision the same

preclusive effect it would receive in that state. See Dici v. Pennsylvania, 91 F.3d 542,

547–48 (3d Cir. 1996). And New Jersey state law provides that, unlike most other state

administrative proceedings, New Jersey Department of Labor unemployment decisions

are not entitled to preclusive effect in state courts. Olivieri v. Y.M.F. Carpet, Inc., 897

A.2d 1003, 1014–15 (N.J. 2006).

       Hankerson offers two responses, both unavailing. First, she argues that Olivieri no

longer controls because it rested on a lack of substantive and procedural safeguards in

New Jersey unemployment compensation adjudications that has since been redressed.

But a footnote in Olivieri expressly disclaims this reading of its decision: “even if the

procedural effects we have noted were absent” from unemployment decisions, the “broad



       6
        Moreover, the Board never addressed pretext. At most, the Board concluded that
Legacy misinterpreted its own standards when it fired Hankerson, and found that
supervising other social workers was not a requirement of her job description. But this
does not establish that Legacy’s claimed justifications for the termination were
pretextual.
                                               7
holding” “that unemployment compensation determinations are not entitled to collateral

estoppel effect” “would [still] apply” because “fundamental differences abound between

the unemployment compensation scheme and other adjudicative decisions.” Id. at 1013 &

n.8. So changes in New Jersey’s process for adjudicating unemployment benefits have

not displaced Olivieri’s holding.

       Second, Hankerson argues that Olivieri “must be strictly limited to its facts,”

Opening Br. 45, because a subsequent New Jersey Supreme Court case, Winters v. North

Hudson Regional Fire & Rescue, 50 A.3d 649 (N.J. 2012) (per curiam), stressed that

state courts should liberally afford preclusive effect to state administrative decisions. But

Winters only addressed the preclusive effect of a state Civil Service Commission

adjudication, see id. at 651, and did not overrule Olivieri’s specific holding about state

administrative unemployment actions. To the contrary, Winters cited Olivieri as

controlling law. See id. at 659, 661. Because New Jersey law denies preclusive effect to

the Board’s factual findings, so must we.

                                             IV.

       Finding no error in the District Court’s opinion, we will affirm.




                                              8